Citation Nr: 1047497	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-11 313	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1983 to March 1984.

This appeal to the Board of Veterans Appeals arises from an 
August 2004 rating action that denied service connection for an 
acquired psychiatric disorder, to include schizophrenia, on the 
grounds that new and material evidence to reopen the claim had 
not been received.

By decision of September 2008, the Board denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, on the grounds that new and material evidence to 
reopen the claim had not been received.  The Veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims (Court).  
By July 2009 Order, the Court vacated the Board's September 2008 
decision and remanded the matter to the Board for compliance with 
instructions contained in a July 2009 Joint Motion for Remand of 
the appellant and the VA Secretary.

By decision of April 2009, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The RO denied service connection for an acquired psychiatric 
disorder, to include schizophrenia, by rating action of June 
1992; the Veteran was notified of that determination by letter 
the same month, but she did not appeal.

3.  Additional evidence received since the June 1992 rating 
action is either cumulative or redundant of evidence previously 
of record, or does not relate to an unestablished fact necessary 
to substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1992 rating action denying service connection for an 
acquired psychiatric disorder, to include schizophrenia, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103 (2010).

2.  The evidence received since the June 1992 rating action 
denial is not new and material, and the criteria for reopening 
the claim are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify her what evidence will be 
obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the application to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, the Board points out that the VCAA expressly 
provides that nothing therein shall be construed to require the 
VA to reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the Veteran has not presented new 
and material evidence to reopen that claim for service 
connection, it does not appear that the duty to assist provisions 
of the VCAA are applicable in the instant appeal.  In any event, 
the Board has determined that all notification and development 
action needed to render a fair decision on that claim on appeal 
has been accomplished.

April 2004 pre-rating and April and May 2010 post-rating RO 
letters informed the Veteran and her representative of the VA's 
responsibilities to notify and assist her in her claim, including 
what was needed to establish entitlement to service connection on 
the basis of new and material evidence, as well as what was 
needed to establish entitlement to the underlying claim for 
service connection on the merits.  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the Veteran 
has received sufficient notice of the information and evidence 
needed to support her claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, the April 2004 and April 2010 RO letters provided 
notice that the VA would make reasonable efforts to help the 
Veteran get evidence necessary to support her claim, such as 
medical records (including private medical records), if she gave 
it enough information, and if needed, authorization to obtain 
them.  The April 2004 letter further specified what evidence the 
VA had received, what evidence it was responsible for obtaining, 
to include Federal records, and the type of evidence that it 
would make reasonable efforts to get.  The Board thus finds that 
the 2004 and 2010 letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by her and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by her.  As indicated 
above, all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, documents fully 
meeting the VCAA's notice requirements were furnished to the 
Veteran both prior and subsequent to the August 2004 rating 
action on appeal.    

However, the Board thus finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after full notice was provided, as reflected in the 
June 2010 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

As indicated above, the Veteran has been notified of what was 
needed to substantiate her claim, and afforded opportunities to 
present information and/or evidence in support thereof.  As a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that the failure on the part of 
the VA in not completely fulfilling VCAA notice requirements 
prior to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a 
service connection claim (veteran status, the existence of a 
disability, a connection between the veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the veteran's status and the 
degree of disability are not at issue, and the RO afforded her 
proper notice pertaining to the effective date information in the 
April 2010 letter, thus meeting the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate her 
claim, to include obtaining all available service and post-
service VA and private medical records up to 2010.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  
 
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  Such a determination requires a 
finding of a current disability that is related to an injury or 
disease incurred in service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in severity was 
due to the natural progress of the disability.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2010).  See Wagner v. 
Principi, 370 F. 3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury if 
the condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. App. 
292, 297 (1991).  Accordingly, a lasting worsening of the 
condition - i.e., a worsening that existed not only at the time 
of separation, but one that still exists currently - is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The RO previously considered and denied the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, in June 1992.  The evidence considered at 
that time included private and service medical records.  

February 1979 pre-service private hospital records showed 
treatment and evaluation of the Veteran for acute psychotic 
decompensation at the age of 18.  The diagnosis was acute 
schizophrenic reaction.

The service medical records are completely negative for any 
history of a claimed sexual assault on the Veteran.  A September 
1983 psychologist's report that noted that the Veteran had 
previously been hospitalized on 2 occasions with schizophrenic 
symptoms.  The provisional diagnosis was chronic, residual-type 
schizophrenia.

An October 1983 military medical board report included a mental 
status examination of the Veteran, and the diagnosis was chronic 
schizophrenia.  There was no history of any inservice sexual 
assault.  In January 1984, a military physical evaluation board 
found the Veteran unfit for duty due to chronic schizophrenia 
which existed prior to service and was not aggravated thereby.       

Post service, in February 1986 and February 1990 statements, the 
Veteran claimed that she had been sexual assaulted in military 
service.

Medical records of P. S., M.D., from 1991 to 1992 showed 
continuing psychiatric treatment and evaluation of the Veteran 
for schizophrenia, but no nexus to the veteran's military service 
or any incident thereof, including no notations that any pre-
existing acquired psychiatric disability increased in severity 
during service or was aggravated thereby, and there was no 
history of any inservice sexual assault.  

On that record, the RO by rating action of June 1992 denied 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, on the grounds that new and material 
evidence to reopen the claim had not been submitted.  The Veteran 
was notified of that determination by letter the same month, but 
she did not initiate an appeal.  As such, that rating action is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in April 
2004.  The Veteran contends that her acquired psychiatric 
disorder was aggravated by a sexual assault in military service.  
  
With respect to attempts to reopen previously-denied claims, 
38 C.F.R. § 3.156(a) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the claim 
to reopen fails on that basis, and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
with previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim, or raise 
a reasonable possibility of substantiating the claim, the claim 
to reopen fails on that basis and the inquiry ends.  38 C.F.R. 
§ 3.156.  If the evidence is determined to be both new and 
material, the VA must reopen the claim and evaluate the merits 
after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial of the claim on any basis (in this case, the October 
2004 rating action) in determining whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record since 
the RO's prior final June 1992 denial constitutes new and 
material evidence to reopen the claim for service connection for 
an acquired psychiatric disorder, to include schizophrenia, in 
that there remains no competent medical evidence that the 
veteran's pre-existing psychiatric disability was aggravated by 
her military service or any incident thereof, including a claimed 
sexual assault.

The additional pertinent medical evidence added to the record 
since the final June 1992 rating action-consisting of pre- and 
post-service private medical records from 1980 to 2010, and a 
1988 Social Security Administration determination finding the 
Veteran disabled from December 1987-shows treatment and 
evaluation of the Veteran for acquired psychiatric disability, 
but contains no competent medical evidence that any such pre-
existing disability was aggravated by her military service or any 
incident thereof, including a claimed sexual assault.
  
A pre-service June 1980 state hospital report indicates that the 
Veteran was admitted with a history of a first psychotic break 
approximately 14 months ago, at which time she developed a 
paranoid delusional system and paranoid schizophrenia.  At the 
time of hospital discharge, the diagnosis was paranoid 
schizophrenia.

Post service, in a March 1988 statement, E. H., M.D., stated that 
he first treated the Veteran for psychomotor retardation with 
depression in January 1978, and that schizophrenia was diagnosed 
in 1980.   However, there was no history of any inservice sexual 
assault, the statement did not link any schizophrenia to the 
veteran's military service or any incident thereof, and there was 
no notation that any pre-existing acquired psychiatric disability 
increased in severity during service, or was aggravated thereby.  

On May 1988 psychological examination, the Veteran voiced a 
general fear of people on mental status examination because of 
all the "rapes and beatings and lies," and a fear of men, but 
there was no specific history of a sexual assault in military 
service.  S. F., Ph.D., diagnosed chronic paranoid schizophrenia 
and bulimia nervosa, but there was no nexus to the veteran's 
military service or any incident thereof, and no notation that 
any pre-existing acquired psychiatric disability increased in 
severity during service or was aggravated thereby. 

In a May 1993 statement, Dr. P. S. noted that the Veteran had 
been in military service during the early 1980s, that she 
apparently became ill in service, and that her current diagnosis 
was schizophrenia, but there was no notation that any pre-
existing acquired psychiatric disability increased in severity 
during service or was aggravated thereby, and no history of any 
inservice sexual assault.  

In a September 1995 statement, C. B., D.O., noted the veteran's 
history of a sexual assault in military service, but that the 
accuracy of her history was uncertain, as he did not have her 
service records for review.  Her current diagnosis was paranoid 
schizophrenia, but the doctor was unable to make a definitive 
statement as to its causation.  He opined that paranoid 
schizophrenia was not a specifically event-related disability, 
and that, if that assumption was correct, then the veteran's 
claim that her current mental disability was a direct result of 
the inservice assault could not be supported. 

In June 1998, the Veteran was hospitalized at the St. Joseph 
Regional Medical Center.  She gave a family history of sexual 
abuse, as well as a history of a sexual assault in military 
service.  On mental status examination, she reported nightmares 
that occurred after a sexual encounter with a neighbor 14 years 
ago.  The dreams were somewhat disturbing to her, but they were 
not assaultive in nature.  The diagnoses were chronic paranoid 
schizophrenia, and bulimia by history, but there was no nexus to 
the veteran's military service or any incident thereof, including 
a claimed sexual assault, and no notation that any pre-existing 
acquired psychiatric disability increased in severity during 
service or was aggravated thereby.

In a November 1998 statement, W. C., M.D., noted the veteran's 
diagnosis of chronic paranoid schizophrenia, but there was no 
nexus to the veteran's military service or any incident thereof, 
including a claimed sexual assault, and no notation that any pre-
existing acquired psychiatric disability increased in severity 
during service or was aggravated thereby.

In a March 2004 statement, J. E., M.D., noted the veteran's 
history of hospitalization for bulimia in military service, with 
recurring nightmares since that time.  In a June statement, Dr. 
J. E. noted the veteran's history of hospitalization for chronic 
schizophrenia in military service.  There was no history of 
sexual assault in military service, and no notation that any pre-
existing acquired psychiatric disability increased in severity 
during service or was aggravated thereby.

In a September 2005 statement, R. S., M.D., noted the veteran's 
pressured speech and other mental health disorder symptoms, but 
there was no nexus to the veteran's military service or any 
incident thereof, including a claimed sexual assault, and no 
notation that any pre-existing acquired psychiatric disability 
increased in severity during service or was aggravated thereby.
 
In a January 2010 statement, the veteran's father stated that he 
recalled her being upset after discharge from military service, 
that she showed signs of schizophrenia, that she had nightmares 
and sleep problems, and that she had confided to him that she had 
been sexually assaulted in service.

On July 2010 psychiatric evaluation, W. H., M.D., noted the 
veteran's history of a sexual assault in military service.  After 
mental status evaluation, the diagnoses were schizophrenia and 
possible post-traumatic stress disorder secondary to a rape 
incident.  The physician opined that the Veteran had a chronic 
history of mental illness which was most likely somewhat due to 
her genetic loading, and that it was difficult to separate her 
mental illness that pre-dated military service from the residual 
effects of her claimed inservice trauma.  However, there was no 
opinion that any pre-existing acquired psychiatric disability 
increased in severity during service or was aggravated thereby.

On that record, the Board concludes that the additional evidence 
associated with the claims folder since the RO's June 1992 rating 
action is either cumulative or redundant of evidence previously 
of record, or does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia, or raise 
a reasonable possibility of substantiating the claim.  The 
evidence of record in June 1992 included consideration of the 
veteran's history of claimed sexual assault in service, but the 
competent medical evidence did not show that any pre-existing 
acquired psychiatric disability was aggravated by the veteran's 
military service, including claimed sexual assault therein.  The 
additional evidence submitted since that time shows nothing more.  
Dr. W. H.'s July 2010 medical opinion that the Veteran had a 
chronic history of mental illness which was most likely somewhat 
due to her genetic loading, and that it was difficult to separate 
her mental illness that pre-dated military service from the 
residual effects of her claimed inservice trauma does not support 
the notion that any pre-existing acquired psychiatric disability 
was aggravated by her military service, including claimed sexual 
assault therein.

The Board is also required to render a finding with respect to 
the competency and credibility of the lay evidence of record.  
See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish an elemental fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376 (2007).  As a fact finder, the Board is obligated to 
determine whether lay evidence is credible in and of itself.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
but it may consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 
2006).  Credibility is a factual determination going to the 
probative value of the evidence, to be made after the evidence 
has been admitted or deemed competent.  Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  Board determinations with respect to the 
weight and credibility of evidence are factual determinations 
going to the probative value of the evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the 
assertions of the Veteran and her father; however, such do not 
provide any basis for reopening the claim, as those assertions 
regarding her claimed sexual assault in service are only 
cumulative or redundant of evidence previously of record.  The 
evidence of record at the time of the June 1992 rating action 
indicated that the appellant believed that she had an acquired 
psychiatric disorder that was aggravated by her military service, 
including claimed sexual assault therein, but there was no 
medical support for such contention.  As noted above, the 
additional evidence added to the record since 1992 shows nothing 
more.  In this regard, the Board notes that the Veteran is 
competent to offer evidence as to facts within her personal 
knowledge, such as her own symptoms, and her father is competent 
to offer evidence of what his daughter told him.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, laymen such as the Veteran 
and her father, without the appropriate medical training or 
expertise, are not competent to render a persuasive opinion on a 
medical matter such as whether any current acquired psychiatric 
disorder, to include schizophrenia, is the result of aggravation 
of a pre-existing disability by her military service or any 
incident thereof, including a claimed sexual assault.  See 
Bostain v. West, 11 Vet.  App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. 
App. at 186 (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that none of 
the additional evidence added to the claims folder since the June 
1992 RO denial constitutes new and material evidence to reopen 
the claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia.  Therefore, the June 1992 
rating action remains final as to that matter, and the Board must 
deny the appeal.  Since the Veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the "benefit-of-the-doubt" 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, has not been received, the appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


